DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/21/2020 has been entered.
 
Response to Amendment
	The amendment filed 8/21/2020 does not place the application in condition for allowance.
	The previous rejections under 112(a), 11(b), and 112(d) are withdrawn due to Applicant’s amendment.
	The previous art rejections are revised to incorporate new claim limitations.

Claim Interpretation
The claim recites sub-cells comprising a singulated and physically separated semiconductor substrate portion. The singulation is considered a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985). MPEP §2113.1. The examiner does not consider a reference to need to teach that the sub-cells have been "singulated" for it to read on the claim. In other words, "singulated" is not interpreted as imparting additional structure to the sub-cells.
The claims use the term "emitter regions". The instant disclosure uses the term "emitter regions" to refer to both p-type and n-type regions on the back of the sub-cells. The examiner also interprets "emitter regions" in view of the understanding of the term according to the art. US PGPub 2014/0209149 recites in ¶0034: "The pn junctions each consist of n-type and p-type conductivity regions and the electrical junction between them. One region (p-type or n-type) is referred to as the emitter, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 7-12, 24, 30, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0370650 to Molehi.
Regarding claims 1, 2, and 9-12, Moslehi teaches a solar cell comprising
a plurality of sub-cells I11-I44 (Fig. 2, ¶0090), each of the plurality of sub-cells comprising a singulated and physically separated semiconductor substrate portion (Figs. 3, ¶0106), and each of the plurality of sub-cells comprising an on-sub-cell metallization structure (shown as 102 in Figs. 9, referred to as M1 in Fig. 5E and throughout the text) interconnecting emitter regions of the sub-cell (¶0126, 0146; the previous and following cited passages recite how the inter-sub-cell metallization structure M2 electrically connects to separated emitter regions of a same conductivity type through on-sub-cell metallization M1; a skilled artisan would therefore understand that the metallization M1 interconnects emitter regions of the sub-cell), the on-sub-cell metallization structure located on a back surface of the plurality of sub-cells
an inter-sub-cell metallization structure (M2 in Fig. 5E and throughout the text, shown in Figs. 12; ¶0162) coupling each of the plurality of sub-cells I11-I44 (the inter-sub-cell metallization structure couples the sub-cells in series or parallel, ¶0163), wherein the inter-sub-cell metallization structure is different in composition from the on-sub-cell metallization structure (metallization M1 is formed of an aluminum or aluminum-silicon alloy in an embodiment, metallization M2 is formed of copper or copper capped with NiV in an embodiment) and is located on the back surface of the plurality of sub-cells.
Moslehi is clear that the inter-sub-cell metallization structure (as exemplified by “M2 Series Connection” in Figs. 12) overlies and is exposed by a corresponding scribe (such as 24 in Figs. 2, 3B) between adjacent ones of the plurality of sub-cells I11-I44, as that configuration is necessary for connecting sub-cells in series or parallel, but does not specifically teach or illustrate that the inter-sub-cell metallization structure overlies and is exposed by an entirety of a corresponding scribe. Figs. 12 show a solar cell peripheral boundary 164, and Fig. 12B in particular shows that the inter-sub-cell metallization structure at least extends very close to the solar cell peripheral boundary (best seen in Fig. 12B), corresponding to a limit of the corresponding scribe between adjacent ones of the plurality of sub-cells. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the inter-sub-cell metallization structure to overly and be exposed by an entirety of a corresponding scribe, as it would have merely been a minor change in form or shape of the inter-sub-cell metallization. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Per claim 2, modified-Moslehi teaches the limitations of claim 1. The inter-sub-cell metallization structure comprises a metal element that extends primarily in an up-down direction in the plan view of Figs. 12, and crossed by other metal elements that extend primarily in a left-right direction; therefore the inter-sub-cell metallization reads on “a plurality of metal ribbons coupling corresponding adjacent ones of the plurality of sub-cells”.
Per claims 9 and 10, modified-Moslehi teaches the limitations of claim 1. Moslehi teaches that the on-sub-cell metallization structure comprises a thin layer of screen-printed paste or evaporated layer of aluminum or an aluminum silicon alloy (¶0146). The instant disclosure does not include a limiting definition which limits the scope of the term “metal seed layer” to be narrower than the broadest reasonable interpretation. Therefore, the on-sub-cell metallization of modified-Moslehi consists only of a metal layer in an obvious embodiment.
Per claim 11, modified-Moslehi teaches the limitations of claim 1. Moslehi ¶0095 recites:

    PNG
    media_image1.png
    209
    300
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    183
    309
    media_image2.png
    Greyscale

A skilled artisan would understand from the passage above, as well as from an ordinary level of skill in the art, that each of the sub-cells has approximately a same voltage characteristic and approximately a same current characteristic.
Per claim 12, modified-Moslehi teaches the limitations of claim 1. Fig. 8 of Moslehi presents a solar cell as a diode (¶0143-0145), and Fig. 17 explicitly shows an embodiment of a solar cell in which the plurality of sub-cells I11-I44 are connected in series (¶0232). Therefore the plurality of sub-cells of modified-Moslehi is a plurality of in-series diodes. 
Regarding claims 7 and 8, Moslehi teaches a solar cell comprising
a plurality of sub-cells I11-I32 (Fig. 7E, ¶0140), each of the plurality of sub-cells comprising a singulated and physically separated semiconductor substrate portion (Figs. 3, ¶0106), and each of the plurality of sub-cells comprising an on-sub-cell metallization structure (shown as 152 in Figs. 11, referred to as M1 in Fig. 5E and throughout the text; ¶0158, 0159) interconnecting emitter regions of the sub-cell (¶0126, 0146; the previous and following cited passages recite how the inter-sub-cell metallization structure M2 electrically connects to separated emitter regions of a same conductivity type through on-sub-cell metallization M1; a skilled artisan would therefore understand that the metallization M1 interconnects emitter regions of the sub-cell), the on-sub-cell metallization structure located on a back surface of the plurality of sub-cells
an inter-sub-cell metallization structure (M2 in Fig. 5E and throughout the text, shown in Figs. 12; ¶0162) coupling each of the plurality of sub-cells I11-I32 (the inter-sub-cell metallization structure couples the sub-cells in series or parallel, ¶0163), wherein the inter-sub-cell metallization structure is different in composition from the on-sub-cell metallization structure (metallization M1 is formed of an aluminum or aluminum-silicon alloy in an embodiment, metallization M2 is formed of copper or copper capped with NiV in an embodiment) and is located on the back surface of the plurality of sub-cells.
Moslehi is clear that the inter-sub-cell metallization structure (as exemplified by “M2 Series Connection” in Figs. 12) overlies and is exposed by a corresponding scribe (such as 24 in Figs. 2, 3B; an up-down or left-right extending element 94 in Fig. 7E) between adjacent ones of the plurality of sub-cells I11-I32, as that configuration is necessary for connecting sub-cells in series or parallel, but does not specifically teach or illustrate that the inter-sub-cell metallization structure overlies and is exposed by an entirety of a corresponding scribe. Figs. 12 show a solar cell peripheral boundary 164, and Fig. 12B in particular shows that the inter-sub-cell metallization structure at least extends very close to the solar cell peripheral boundary (best seen in Fig. 12B), corresponding to a limit of the corresponding scribe between adjacent ones of the plurality of sub-cells. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the inter-sub-cell metallization structure to overly and be exposed by an entirety of a corresponding scribe, as it would have merely been a minor change in form or shape of the inter-sub-cell metallization. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
The inter-sub-cell metallization structure comprises a metal element that extends primarily in an up-down direction in the plan view of Figs. 12, and crossed by other metal elements that extend primarily in a left-right direction; therefore the inter-sub-cell metallization reads on “a plurality of metal ribbons coupling corresponding adjacent ones of the plurality of sub-cells”.
Per claim 7, each of the plurality of metal ribbons includes an intervening tab (grey-scale elements extending left-right best seen in Fig. 12B) extending between corresponding adjacent ones of the plurality of sub-cells I11-I32 (each of the grey-scale elements would extend across at least two triangular sub-cells when the metallization structure of Fig. 12B is overlaid over the sub-cell structure of Fig. 7E). 
Per claim 8, the intervening tab is formed of the same material as the metal ribbon, and can be etched away (¶0120 on page 12: “metal comprising, for instance, aluminum and/or copper (other metals may also be used) followed by metal etch patterning (e.g. screen printing of an etch paste or screen printing of a resist followed by a metal wet etch process and subsequent removal of the resist)”). The intervening tab is therefore a removable intervening tab.
Regarding claims 24 and 33, Moslehi teaches a solar cell comprising
a plurality of sub-cells I11-I44 (Fig. 2, ¶0090), each of the plurality of sub-cells comprising a singulated and physically separated semiconductor substrate portion (Figs. 3, ¶0106), and each of the plurality of sub-cells comprising an on-sub-cell metallization structure (shown as 102 in Figs. 9, referred to as M1 in Fig. 5E and throughout the text) interconnecting emitter regions of the sub-cell (¶0126, 0146; the previous and following cited passages recite how the inter-sub-cell metallization structure M2 electrically connects to separated emitter regions of a same conductivity type through on-sub-cell metallization M1; a skilled artisan would therefore understand that the metallization M1 interconnects emitter regions of the sub-cell), the on-sub-cell metallization structure located on a back surface of the plurality of sub-cells
an inter-sub-cell metallization structure (M2 in Fig. 5E and throughout the text, shown in Figs. 12; ¶0162) coupling adjacent ones of the plurality of sub-cells I11-I44 (the inter-sub-cell metallization structure couples the sub-cells in series or parallel, ¶0163).
Moslehi is clear that the inter-sub-cell metallization structure (as exemplified by “M2 Series Connection” in Figs. 12) overlies and is exposed by a corresponding scribe (such as 24 in Figs. 2, 3B) between adjacent ones of the plurality of sub-cells I11-I44, as that configuration is necessary for connecting sub-cells in series or parallel, but does not specifically teach or illustrate that the inter-sub-cell metallization structure overlies and is exposed by an entirety of a corresponding scribe. Figs. 12 show a solar cell peripheral boundary 164, and Fig. 12B in particular shows that the inter-sub-cell metallization structure at least extends very close to the solar cell peripheral boundary (best seen in Fig. 12B), corresponding to a limit of the corresponding scribe between adjacent ones of the plurality of sub-cells. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the inter-sub-cell metallization structure to overly and be exposed by an entirety of a corresponding scribe, as it would have merely been a minor change in form or shape of the inter-sub-cell metallization. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
A skilled artisan would understand that the on-sub-cell metallization comprises a thin film of evaporated aluminum or aluminum silicon alloy in an embodiment (¶0146). The limitation that the on-sub-cell metallization comprises a plated metal is a product-by-process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Per claims 24 and 33, the inter-sub-cell metallization structure comprises a metal element that extends primarily in an up-down direction in the plan view of Figs. 12, and crossed by other metal elements that extend primarily in a left-right direction; therefore the inter-sub-cell metallization reads on “wherein the inter-sub-cell metallization structure comprises a plurality of metal ribbons”. In an embodiment, the plurality of ribbons comprise aluminum (¶0204). A skilled artisan would understand the plurality of metal ribbons to have dimensions on the scale of millimeters in the left-right and up-down dimensions of Figs. 12, and a thickness on the scale of 10s of microns (¶0176, 0177). The ribbons of the inter-sub-cell metallization of modified-Moslehi are formed of a material which reads on aluminum foil according to the broadest reasonable interpretation. 
Regarding claims 30 and 31, Moslehi teaches a solar cell comprising
a plurality of sub-cells I11-I32 (Fig. 7E, ¶0140), each of the plurality of sub-cells comprising a singulated and physically separated semiconductor substrate portion (Figs. 3, ¶0106), and each of the plurality of sub-cells comprising an on-sub-cell metallization structure (shown as 152 in Figs. 11, referred to as M1 in Fig. 5E and throughout the text; ¶0158, 0159) interconnecting emitter regions of the sub-cell (¶0126, 0146; the previous and following cited passages recite how the inter-sub-cell metallization structure M2 electrically connects to separated emitter regions of a same conductivity type through on-sub-cell metallization M1; a skilled artisan would therefore understand that the metallization M1 interconnects emitter regions of the sub-cell), the on-sub-cell metallization structure located on a back surface of the plurality of sub-cells
an inter-sub-cell metallization structure (M2 in Fig. 5E and throughout the text, shown in Figs. 12; ¶0162) coupling adjacent ones of the plurality of sub-cells I11-I32 (the inter-sub-cell metallization structure couples the sub-cells in series or parallel, ¶0163).
Moslehi is clear that the inter-sub-cell metallization structure (as exemplified by “M2 Series Connection” in Figs. 12) overlies and is exposed by a corresponding scribe (such as 24 in Figs. 2, 3B; an up-down or left-right extending element 94 in Fig. 7E) between adjacent ones of the plurality of sub-cells I11-I32, as that configuration is necessary for connecting sub-cells in series or parallel, but does not specifically teach or illustrate that the inter-sub-cell metallization structure overlies and is exposed by an entirety of a corresponding scribe. Figs. 12 show a solar cell peripheral boundary 164, and Fig. 12B in particular shows that the inter-sub-cell metallization structure at least extends very close to the solar cell peripheral boundary (best seen in Fig. 12B), corresponding to a limit of the corresponding scribe between adjacent ones of the plurality of sub-cells. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the inter-sub-cell metallization structure to overly and be exposed by an entirety of a corresponding scribe, as it would have merely been a minor change in form or shape of the inter-sub-cell metallization. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
A skilled artisan would understand that the on-sub-cell metallization comprises a thin film of evaporated aluminum or aluminum silicon alloy in an embodiment (¶0146). The limitation that the on-sub-cell metallization comprises a plated metal is a product-by-process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
The inter-sub-cell metallization structure comprises a metal element that extends primarily in an up-down direction in the plan view of Figs. 12, and crossed by other metal elements that extend primarily in a left-right direction; therefore the inter-sub-cell metallization reads on “wherein the inter-sub-cell metallization structure comprises a plurality of metal ribbons”. 
Per claim 30, each of the plurality of metal ribbons includes an intervening tab (grey-scale elements extending left-right best seen in Fig. 12B) extending between corresponding adjacent ones of the plurality of sub-cells I11-I32 (each of the grey-scale elements would extend across at least two triangular sub-cells when the metallization structure of Fig. 12B is overlaid over the sub-cell structure of Fig. 7E). 
Per claim 31, the intervening tab is formed of the same material as the metal ribbon, and can be etched away (¶0120 on page 12: “metal comprising, for instance, aluminum and/or copper (other metals may also be used) followed by metal etch patterning (e.g. screen printing of an etch paste or screen printing of a resist followed by a metal wet etch process and subsequent removal of the resist)”). The intervening tab is therefore a removable intervening tab.

Claims 1-3, 9, 12, 24, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0240705 to Takahama (of record), and further in view of US PGPub 2015/0059831 to Fukumochi.
Regarding claims 1-3, 9, and 12, Takahama teaches a solar cell comprising
a plurality of sub-cells 71a, 74b (Fig. 41, ¶0174-0177), each of the plurality of sub-cells comprising a singulated and physically separated semiconductor substrate portion (Figs. 5, 29-39, ¶0150-0156), and each of the plurality of sub-cells comprising an on-sub-cell metallization structure 14, 15, respectively interconnecting emitter regions of the sub-cell (¶0065-0068), the on-sub-cell metallization structure located on a back surface of the plurality of sub-cells
an inter-sub-cell metallization structure 80 coupling each of the plurality of sub-cells 71a, 74b, wherein the inter-sub-cell metallization structure is located on the back surface of the plurality of sub-cells 71a,  74b.
The on-sub-cell metallization of the plurality of sub-cells 71a, 74b the composition of element 19b, which is copper in an embodiment (¶0095). The material of the inter-sub-cell metallization structure 80 is not recited by Takahama. Fukumochi also teaches a solar cell having an inter-sub-cell metallization structure (element 20 of Figs. 3, 4), and that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the structure of Ag, Cu, and Al in order to impart beneficial reflectivity to the structure (¶0019, 0025-0027). As the composition of the on-sub-cell metallization is copper, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the inter-sub-cell metallization structure to be different in composition from the on-sub-cell metallization structure because a skilled artisan would have two possible materials, Ag and Al, to form the inter-sub-cell metallization of which are not copper.
A gap is present between the singulated, physically separated semiconductor substrate portions of sub-cells 71a,  74b (Fig. 41). The limitation that a corresponding scribe is present between adjacent ones of the plurality of sub-cells is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Takahama teaches that the inter-sub-cell metallization structure overlies and is exposed by a corresponding scribe/gap between the sub-cells 71a, 74b, but not that the inter-sub-cell metallization structure overlies and is exposed by an entirety of the corresponding gap/scribe. Fukumochi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an inter-sub-cell metallization structure (element 20 of Fig. 2) to overly and be exposed by an entirety of the corresponding scribe in order to reflect light that falls between portions of solar cells (¶0023, 0024).
Per claim 2, modified-Takahama teaches the limitations of claim 1. A skilled artisan would understand that each of the elements 70 of Fig. 40 of Takahama has inter-sub-cell metallization in the corresponding gap between those elements (¶0170). Therefore, each element 70 has a sub-cell 71a and 74b, which is connected over a gap to an adjacent sub-cell 74b or 71 by metallization structure. Further, the inter-sub-cell metallization structure of modified-Takahama, that is the structure (20) of Fukumochi, reads on a metal ribbon. Therefore the inter-sub-cell metallization structure of modified-Takahama comprises a plurality of metal ribbons coupling corresponding adjacent ones of the plurality of sub-cells.
Per claim 3, modified-Takahama teaches the limitations of claim 2. Takahama teaches that the inter-sub-cell metallization of that invention is connected to the on-sub-cell metallization at contact points 81, 82 disposed at adjacent outer perimeters of the corresponding adjacent ones of the plurality of sub-cells 71a, 74b. Takahama does not teach a solder paste layer disposed at adjacent outer perimeters of the corresponding adjacent ones of the plurality of sub-cells. Fukumochi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a solder paste layer (element 30 of Fig. 3) at a location where on-sub-cell metallization contacts inter-sub-cell metallization in order to bond the ribbon (20) of that invention to the solar cell (¶0019). As such, the plurality of metal ribbons are disposed on a solder paste layer disposed at adjacent outer perimeters of the corresponding adjacent ones of the plurality of sub-cells.
Per claim 9, modified-Takahama teaches the limitations of claim 1. Takahama teaches that the on-sub-cell metallization structure comprises a plated metal layer (¶0095). The instant disclosure does not include a limiting definition which limits the scope of the term “metal seed layer” to be narrower than the broadest reasonable interpretation. Therefore, the on-sub-cell metallization of modified-Takahama comprises a metal seed layer in an obvious embodiment.
Per claim 12, modified-Takahama teaches the limitations of claim 1. Takahama teaches that the plurality of sub-cells 74b, 71a are connected in series (¶0174, 0175), and each include a pn junction (¶0089, 0112). A skilled artisan would understand that the plurality of sub-cells is a plurality of in-series diodes.
Regarding claims 24 and 32, Takahama teaches a solar cell comprising
a plurality of sub-cells 71a, 74b (Fig. 41, ¶0174-0177), each of the plurality of sub-cells comprising a singulated and physically separated semiconductor substrate portion (Figs. 5, 29-39, ¶0150-0156), and each of the plurality of sub-cells comprising an on-sub-cell metallization structure 14, 15, respectively interconnecting emitter regions of the sub-cell (¶0065-0068), the on-sub-cell metallization structure located on a back surface of the plurality of sub-cells
an inter-sub-cell metallization structure 80 coupling adjacent ones of the plurality of sub-cells 71a, 74b.
A gap is present between the singulated, physically separated semiconductor substrate portions of sub-cells 71a, 74b (Fig. 41). The limitation that a corresponding scribe is present between adjacent ones of the plurality of sub-cells is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Takahama teaches that the inter-sub-cell metallization structure overlies and is exposed by a corresponding scribe/gap between the sub-cells 71a, 74b, but not that the inter-sub-cell metallization structure overlies and is exposed by an entirety of the corresponding gap/scribe. Fukumochi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an inter-sub-cell metallization structure (element 20 of Fig. 2) to overly and be exposed by an entirety of the corresponding scribe in order to reflect light that falls between portions of solar cells (¶0023, 0024).
A skilled artisan would understand that each of the elements 70 of Fig. 40 of Takahama has inter-sub-cell metallization in the corresponding gap between those elements (¶0170). Therefore, each element 70 has a sub-cell 71a and 74b, which is connected over a gap to an adjacent sub-cell 74b or 71 by metallization structure. Further, the inter-sub-cell metallization structure of modified-Takahama, that is the structure (20) of Fukumochi, reads on a metal ribbon. Therefore the inter-sub-cell metallization structure of modified-Takahama comprises a plurality of metal ribbons.
Per claims 24 and 32, The limitation that the on-sub-cell metallization comprises a plated metal is a product-by-process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Regardless, a skilled artisan would understand that the on-sub-cell metallization comprises a plated layer of copper metal in an embodiment (¶0146).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahama and Fukumochi as applied to claim 2 above, and further in view of US PGPub 2013/0139871 to Hirata (of record).
Regarding claim 4, modified-Takahama teaches the limitations of claim 2. The combination of references does not teach a thickness of each of the plurality of metal ribbons. Hirata teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a plurality of metal ribbons to have a thickness of 100 to 400 microns, as doing so is sufficient to ensure electrical conductivity (¶0054, 0163). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
As such, the range of thicknesses of the plurality of metal ribbons of modified-Takahama overlaps the claimed range of thicknesses. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding claims 5 and 6, modified-Takahama teaches the limitations of claim 2. The combination of references does not teach that each of the ribbons comprises one or more holes along an approximate center of the ribbon. Hirata teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a ribbon to comprise one or more holes along an approximate center of the ribbon (as in element 34 of Fig. 13B), as the holes function as a stress relief feature (¶0132, 0133).
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahama and Fukumochi as applied to claim 24 above, and further in view of Hirata.
Regarding claim 27, modified-Takahama teaches the limitations of claim 24. The combination of references does not teach a thickness of each of the plurality of metal ribbons. Hirata teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a plurality of metal ribbons to have a thickness of 100 to 400 microns, as doing so is sufficient to ensure electrical conductivity (¶0054, 0163). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
As such, the range of thicknesses of the plurality of metal ribbons of modified-Takahama overlaps the claimed range of thicknesses. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding claims 28 and 29, modified-Takahama teaches the limitations of claim 24. The combination of references does not teach that each of the ribbons comprises one or more holes along an approximate center of the ribbon. Hirata teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such a ribbon to comprise one or more holes along an approximate center of the ribbon (as in element 34 of Fig. 13B), as the holes function as a stress relief feature (¶0132, 0133).

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 24, and 27-33 have been considered but are moot because the arguments do not apply to the current grounds of rejection. While some of the references relied upon in the rejections above were previously made of record, the interpretation and reasoning involving those references is new.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726